Citation Nr: 1236132	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  10-13 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for hearing loss in the left ear.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1997 to August 2001, and from January 2004 to March 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal has been obtained. 

2.  The Veteran was engaged in combat with the enemy in active service during the Persian Gulf War. 

3.  The Veteran had exposure to loud noise (acoustic trauma) while in service, which is consistent with the circumstances of combat service. 

4.  The Veteran experienced chronic symptoms of left ear hearing loss during service.

5.  The Veteran has hearing loss disability in the left ear for VA purposes during the appeal period.

6.  The Veteran's hearing loss in the left ear is related to the loud noise in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for hearing loss in the left ear have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

Given the fully favorable decision discussed below for the issue on appeal, the Board finds that any issue with regard to the timing or content of VCAA notice provided to the Veteran is moot or represents harmless error.  As to additional notice regarding the rating percentage and effective date to be assigned, the RO will address these matters in effectuating the award and notify the Veteran, so the Veteran will have the opportunity to appeal such determinations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A § 1110.  When a chronic disease is shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 488, 498 (1997).  A "chronic disease in service" requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.'  When the disease identity is established, there is no requirement of evidentiary showing continuity; however, continuity of symptomatology after discharge is required to support the claim only where the condition noted during service is not, in fact, shown to be chronic or the diagnosis of chronicity may be legitimately questioned.  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of a current disability "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to [VA's] adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

A hearing loss disability for VA compensation purposes is established when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC (controlled speech discrimination) test are less than 94 percent. 38 C.F.R. § 3.385 (2011).  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

In the case of any veteran who engaged in combat with the enemy in active service and during a period of war, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  

Section 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).

The specific dates encompassing the "periods of war" are set by statute, to include the Persian Gulf War beginning on August 2, 1990, and ending on the date thereafter prescribed by Presidential proclamation or by law.  38 U.S.C.A. § 101(33); 38 C.F.R. § 3.3(i).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. at 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.   See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis of Service Connection for Left Ear Hearing Loss

The Veteran contends that service connection is warranted for hearing loss in the left ear due to exposure to loud noise from gunfire, vehicles, and mortars in service without hearing protection.  He contends that he began experiencing hearing loss in service and has experienced hearing loss since service.

Review of the Veteran's service treatment records reveals a shift in the auditory thresholds of the left ear during service.  At the August 1996 entrance examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
15 
25
20

During service, the Veteran's pure tone thresholds in the left ear were further tested and revealed the following results.  An August 1997 audiogram revealed 10, 10, 25, 20, and 20 decibels at the 500, 1000, 2000, 3000, and 4000 Hertz ranges, respectively.  A July 17, 2000 audiogram revealed 35, 35, 25, 30, and 35 decibels at the 500, 1000, 2000, 3000, and 4000 Hertz ranges, respectively.  The Veteran was retested the following day and audiogram results revealed 20, 20, 25, 30, and 30 decibels at the 500, 1000, 2000, 3000, and 4000 Hertz ranges, respectively, on July 18, 2000. 

At the time of separation from service in August 2001, a May 2001 separation examination report documented pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
15
20
25
35

At the time of the Veteran's second entry to service in January 2004, the pure tone thresholds in the left ear were as follows: 10, 15, 20, 20, and 20 decibels at the 500, 1000, 2000, 3000, and 4000 Hertz ranges, respectively, in August 2003, and 5, 0, 15, 15, and 30 decibels at the 500, 1000, 2000, 3000, and 4000 Hertz ranges, respectively, in December 2003.  

After a review of all the evidence, the Board finds that the Veteran was engaged in combat with the enemy in active service during the Persian Gulf War, and had exposure to loud noise (acoustic trauma) while in service that is consistent with the circumstances of combat service.  The Veteran's combat status is evidenced by receipt of the Combat Infantry Badge (CIB), military occupational specialty (MOS) as an infantryman, and receipt of imminent danger pay in the area of Kuwait/Iraq during active service.  Given the Veteran's combat status, the Board finds the Veteran's assertion as to exposure to loud noise (acoustic trauma) while in service is accepted and deemed consistent with the circumstances of such combat service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The remaining questions for consideration are whether the Veteran has hearing loss "disability" in the left ear for VA purposes, and whether such a disability resulted from the established loud noise exposure in service.    

The Board finds that the evidence of record is at least in equipoise on the question of whether the Veteran has a hearing loss "disability" in the left ear for VA purposes (38 C.F.R. § 3.385) during the appeal period.  At a February 2009 private audiological evaluation, conducted through the Monroe Clinic, the Veteran's auditory thresholds in the left ear were 30 decibels at the 500, 1000, and 3000 Hertz ranges and 35 decibels at the 4000 Hertz range.  See 38 C.F.R. § 3.385.  Pursuant to the Court's holding in McClain, 21 Vet. App. at 321, the Board finds that the requirement of a current disability has been satisfied in this case by the February 2009 private audiometry results which document the findings of hearing loss in the left ear for VA purposes during the pendency of the appeal period.

The Board acknowledges that in connection with this claim on appeal the Veteran underwent two VA audiological examinations which did not reveal findings of hearing loss in the left ear that met the requirements of 38 C.F.R. § 3.385 for VA purposes.  Specifically, at the February 2009 examination, the Veteran's auditory thresholds in the left ear were 10, 15, 25, 20, and 30 at the 500, 1000, 2000, 3000, and 4000 Hertz ranges, respectively, and the Maryland CNC test score was 96 percent.  Most recently, the May 2010 VA audiological examination results showed the Veteran's auditory thresholds in the left ear were 10, 10, 20, 20, and 30 at the 500, 1000, 2000, 3000, and 4000 Hertz ranges, respectively, and the Maryland CNC test score was 94 percent.  While such VA test results do not strictly meet the criteria at 38 C.F.R. § 3.385, the Board notes that the findings do show results approximating the criteria for VA hearing loss disability, specifically the 4000 Hertz range at 30 with at least two other Hertz ranges in the 20s.  

In addition, on the question of current hearing loss disability, the Veteran and lay service members are competent to give evidence about observable symptoms, such as difficulty with hearing on the telephone as reported at the February 2009 VA examination, and difficulty understanding speech in quiet or with background noise present, listening to the television, and hearing the telephone ring as reported at the May 2010 VA examination.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that a layperson may provide competent evidence to establish a diagnosis where the lay person is "competent to identify the medical condition").  Resolving reasonable doubt in the Veteran's case on this question, and consistent with the holding in McClain that the disability only need be shown during the current claim on appeal, the Board finds that the Veteran has a left ear hearing loss "disability" for VA compensation purposes.

The Board finds that the Veteran experienced chronic symptoms of hearing loss in service.  Lay statements from fellow service members reflect that the Veteran's unit sustained multiple episodes of loud noise exposure, including during combat, and that the Veteran began experiencing difficulty hearing, as evidenced by the need for others to repeat commands to him and raise the voice when speaking to the Veteran.  The lay statements also explained that, if one reported medical problems during service, this would result in being kept on active duty. 

The Board next finds the evidence to be in relative equipoise on the question of whether the current left ear hearing loss disability is related to the in-service noise exposure.  Some degree of hearing impairment in the left ear was shown during service and hearing loss in the left ear for VA purposes was documented by the July 17, 2000 in-service audiometry results.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 157.  Such evidence is reflects progression of left ear hearing loss occurring during service following loud noise exposure.  The Board finds that the totality of the evidentiary record from the Veteran's periods of service to the February 2009 private audiological evaluation indicate progressively decreasing hearing acuity in the left ear.  

The evidence of record does not show any intercurrent event or injury, nor suggests that the Veteran was exposed to post-service occupational or recreational noise exposure.  In fact, the Veteran informed the February 2009 and May 2010 VA examiners that he used hearing protection during post-service occupational work as a sheriff's deputy since 2005 and as a security contractor, as well as during post-service recreational use of power tools and animal hunting.  The April 2010 private medical statement by Dr. A. R. further acknowledges a positive nexus between the Veteran's hearing loss in the left ear and loud noise in service.  The record shows that service connection has been established for tinnitus and hearing loss in the right ear based on the loud noise in service.  

On the question of relationship of current left ear hearing loss to service, the Board finds both positive and negative medical opinion evidence of a link between the Veteran's hearing loss in the left ear and exposure to loud noise in service.  Negative evidence is shown in the February 2009 VA audiological examination report, wherein the VA examiner opined the Veteran's left ear hearing loss is less likely as not caused by or a result of military noise exposure.  The bases for the opinion were that there were no significant decreases noted in hearing when comparing the August 1996 entrance audiogram to the May 2001 discharge audiogram or when comparing the December 2003 entrance audiogram to the current VA examination audiogram results.   

In contrast, positive nexus opinion evidence is shown in an April 2010 private medical statement by Dr. A. R. from the Monroe Clinic.  Dr. A. R. summarized the Veteran's in-service audiometry findings during both periods of active service, then opined that, given "the documented threshold shifts during the [Veteran's] period of service, there is no doubt that his hearing loss is related to his military exposure and firearms use during that period."  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that the current left ear hearing loss disability is related to the in-service noise exposure, and service connection is warranted for hearing loss disability in the left ear.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for hearing loss in the left ear is granted.


____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


